Exhibit 10.7
Executive Officers

Imation Corp. 2011 Stock Incentive Plan


Amendment to Performance Award Agreement (2013)




This Amendment to Performance Award Agreement (the “Amendment”), effective as of
_______________, 2014, between Imation Corp., a Delaware corporation (the
“Company”) and _______________, an employee of the Company or one of its
Affiliates (the “Participant”).


WHEREAS, pursuant to a Performance Award Agreement effective as of
_________________ (the “Agreement”), the Company granted to Participant a
performance award of $______________ subject to the terms and conditions set
forth in the Agreement and in accordance with the terms and conditions of the
Imation Corp. 2011 Stock Incentive Plan (the “Plan”).


WHEREAS, Section 3 of the Plan provides that the Committee administering the
Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.


WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement in the manner set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Participant hereby agree to
amend the Agreement as follows:


1.    Section 2(c) of the Agreement is hereby amended in its entirety to read as
follows:
(c)    Change in Control; Job Elimination; Death Disability. Notwithstanding the
payment and forfeiture provisions contained in Sections 2(a) and 2(b) hereof,
but subject to the other terms and conditions set forth in this Agreement:
(i) in the event of a Change in Control, with respect to the portion of this
Performance Award that has not previously vested or been forfeited, then the
Participant shall be entitled to receive a payment for a portion of this
Performance Award assuming that the performance goal for the year of the Change
in Control would be achieved at the target (100%) level, as set forth in Exhibit
A, prorated based on the number of calendar days in the year up to and including
the date of the Change in Control. Participant shall also be entitled to payment
for Performance Periods completed based on the actual level of achievement, to
the extent such amounts had not been previously paid prior to termination. Such
payments shall be made as of the Change in Control. Participant shall not be
entitled to any other payments under this Performance Award for Performance
Periods ending after the year of Change in Control unless the Participant’s
employment with the Company is involuntarily terminated (other than Termination
for Cause) within twelve (12) months after a Change in Control or the
Participant terminates employment for Good Reason only on or after the 120th day
following the Change in Control and within twelve (12) months after a Change in
Control, in which case, the Participant shall be entitled to receive an
additional payment as if the entire Performance Award was achieved at the target
(100%) level, as set forth in Exhibit A, as of the date of the Change in Control
(regardless of actual performance or whether the performance metrics continue to
be measured after the Change in Control), less any amounts paid to Participant
as of the date of the Change of Control as set forth above. Such payment shall
be made

1

--------------------------------------------------------------------------------




promptly after the date of such termination, but in no event later than thirty
(30) calendar days following such event.


(ii) in the event the Company or an Affiliate terminates the Participant’s
employment with the Company by eliminating the Participant’s position as part of
a restructuring program (other than Termination for Cause or under subparagraph
2(c)(i) above), or a Participant terminates employment for Good Reason (other
than under subparagraph 2(c)(i) above) or a Participant’s employment is
terminated as a result of death or Disability, then the Participant shall be
entitled to receive a payment for a portion of this Performance Award based on
the achievement of the relevant performance standard for the Performance Period
occurring during the year of termination, as if the Participant had remained
employed until the end of the calendar year, but only to the extent such
performance standard has been achieved. Payment shall be made in accordance with
the last sentence of Section 2(a). Participant shall not be entitled to any
other payments under this Performance Award for Performance Periods ending after
the year of termination.


2. The definition of Termination for Cause in Section 6 is amended to read as
follows and a new definition of Good Reason is added as follows:


(c)    “Termination for Cause” means termination of Participant’s employment
with the Company or an Affiliate for the following acts: (a) your gross
incompetence or substantial failure to perform your duties; or (b) misconduct by
you that causes or is likely to cause harm to the Company or an Affiliate or
that causes or is likely to cause harm to the Company’s or an Affiliate’s
reputation, as determined by the Company’s or Affiliate’s Board of Directors in
its sole and absolute discretion (such misconduct may include, without
limitation, insobriety at the workplace during working hours or the use of
illegal drugs); or (c) failure to follow directions of the Company’s or
Affiliate’s Board of Directors that are consistent with your duties; or (d) your
conviction of, or entry of a pleading of guilty or nolo contendere to, any crime
involving moral turpitude, or the entry of an order duly issued by any federal
or state regulatory agency having jurisdiction in the matter permanently
prohibiting you from participating in the conduct of the affairs of the Company
or an Affiliate.; or (e) commission of any act of dishonesty, theft, fraud,
embezzlement, misappropriation or illegal conduct which is, in each case,
materially injurious to the Company or its affiliates, regardless of whether an
indictment, criminal conviction or plea of no contest occurs; or (f) violation
of any applicable laws, rules or regulations or failure to comply with
applicable confidentiality, non-disparagement, non-solicitation and
non-competition obligations to the Company, corporate code of business conduct
or other material policies of the Company in connection with or during
performance of the Executive’s duties to the Company that could, in the Board’s
opinion, cause material injury to the Company, which violation, if curable, is
not cured within thirty (30) days after notice thereof to the Executive.


(d) “Good Reason” shall mean the occurrence of any of the following events,
except for occurrence of such an event in connection with the termination of
your employment or reassignment by the Company or an Affiliate for Cause, for
disability or for death, provided you have given the Company written notice
within ninety (90) days of the initial existence of the Good Reason event and
the Company has not cured such event within thirty (30) days of the receipt of
such notice: (a) a material diminution, either prior to or following a Change of
Control, of your authority, duties or responsibilities from your authority,
duties or responsibilities as of the date of this Agreement; or (b) a material
diminution, either prior to or following a Change of Control, in your base
compensation (specifically excluding any long-term incentive compensation for
which you are eligible), excluding any reduction caused by a

2

--------------------------------------------------------------------------------




restructuring by management of benefits for the employees of the company as a
whole that affects you in a manner comparable to other senior executives of the
Company; or (c) a material change in the geographic location at which you
perform your services following a Change of Control (but in no event including a
relocation that does not increase the actual distance required for you to
commute from your home to the new place of business by more than 50 miles).


.    No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect. The terms, provisions and agreements that are contained in this
Amendment shall apply to, be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns, subject to the limitation
on assignment expressly set forth in the Agreement. This Amendment shall have no
force or effect unless it is duly executed and delivered by the Company and the
Participant (which may be by electronic signature) or until such Agreement is
delivered and accepted through any electronic medium in accordance with
procedures established by the Company.


The Company has caused this Amendment to be signed (which may be by electronic
signature) and delivered and the Participant has caused this Amendment to be
accepted (which may be by electronic acceptance) as of the date set forth above.


 
IMATION CORP.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
Participant
 
 
 
 
 
 
 
 
 




3